PD-0123-15
                                  PD-0123-15                           COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
February 4, 2015                                                      Transmitted 2/3/2015 1:55:05 PM
                                                                       Accepted 2/4/2015 11:31:56 AM
                                 PD-_______________                                      ABEL ACOSTA

                                    !                                                            CLERK

                     COURT OF APPEALS No. 04-14-00039-CR
                                    !
                                    !
  JAMES FERNANDEZ                        §        IN THE COURT OF
                                         §
  v.                                     §        CRIMINAL APPEALS OF TEXAS
                                         §
  THE STATE OF TEXAS                     §        AUSTIN, TEXAS
                                              !
                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW
                                              !
                                              !
  TO THE HONORABLE COURT:
  !
         COMES NOW counsel for James Fernandez, Appellant in the above–

  styled and numbered cause, and requests an extension of time in which to file his

  petition for discretionary review. In support of this motion, he shows the following:

                                              !
                                             I.
  !
         The Fourth Court of Appeals issued its opinion and judgment on December

  31, 2014 in this case, James Fernandez v. State of Texas, Cause No. 04-14-00039-

  CR. No motion for rehearing or motion for reconsideration en band was filed. See

  Tex. R. App. P. 10.5(b)(3)(D). A petition for discretionary review in this case was

  due January 30, 2015. See Tex. R. App. P. 68.2(a). This motion for extension of

  time is filed within 15 days of the due date. See Tex. R. App. P. 68.2(c).

  !
                                         II.

      Counsel had multiple dockets calls for almost each day for the past three

weeks. He had oral argument in this Court on January 14, 2015, and was scheduled

for jury trial this week in County Court-at-Law #1 in Williamson County, Texas in

cause numbers 14-01501-1 and 14-01502-1. Those cases have been reset to

February 9, but counsel is prepared.

                                         III.

      Counsel requests an additional 14 days from the filing of this motion within

which to file his petition for discretionary review. No previous extension has been

requested.

                                       PRAYER

      THEREFORE, Appellant prays that the Court grant an extension of time to

file the petition for discretionary review in this case. Counsel believes that 14 days

would be adequate. Counsel makes this request not for purposes of delay but that

justice may be done.

                      Respectfully Submitted,



!
                          _________________________________________
                          James Gerard McDermott, II
                          State Bar No.: 24041438
                          THOMPSON SALINAS RICKERS & MCDERMOTT, LLP
                          8140 N. Mopac, Westpark 4, Suite 250

                                          !2
                        Austin TX 78759
                        512.201.4099
                        512.298.1129 (fax)
                        james@centraltexaslawyers.com
!
                        ATTORNEY FOR DEFENDANT
!
!
                          CERTIFICATE OF SERVICE
!
     I certify that I served this document on Lance Kutnick, Assistant Attorney
General by email after business hours on February 2, 2015.




                                    ________________________________
                                    James Gerard McDermott, II
!




                                      !3